DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,022,961. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
US Patent no. 11,022,961
Claim 1:  A computer-implemented method, comprising: 
maintaining a first dataset configured to select a first set of pick points for a first set of objects; receiving a user dataset including a user selected pick point associated with a first object and a first image of the first object; 
generating a second dataset based at least in part on the first dataset and the user dataset, the second dataset configured to select pick points for a second set of objects, the second set of objects including at least the first object and the first set of objects; 
receiving a query image of a second object; selecting a second set of pick points for the second object using the second dataset and the query image of the second object; and 
determining whether the second set of pick points correspond to the first set of pick points to within a threshold.
A method of pick point selection in an industrial automatic robotics picking system by a remote artificial intelligence (AI) engine, comprising: 
maintaining a first dataset configured to select pick points for objects; 
receiving, from a user device, a user dataset including a user selected pick point associated with at least one object and a first image of the at least one first object; 
generating a second dataset based at least in part on the first dataset and the user dataset, the second dataset configured to select pick points for a larger variety of objects than the first dataset; receiving a second image of a second object; 
selecting a pick point for the second object using the second dataset and the second image of the second object; sending information associated with the pick point selected for the second object to a robotics device for picking up the second object; receiving, from a robotics AI engine, a third dataset and an image dataset associated with a first set of pick points selected by the robotics AI engine for a set of objects; selecting a second set of pick points for the set of objects based at least in part on the first dataset and the image dataset; determining whether the second set of pick points corresponds to the first set of pick points to within a threshold; and sending, to the robotics AI engine, the second dataset when the second set of pick points correspond to the first set of pick points to within the threshold.


Claim 1 of US Patent no. 11,022,961 discloses all limitations of claims 1 of the current application.  Dependent claims 2-7 disclose all limitations of dependent claims 2-10.  Claims 11-16 and 17-20 of the current application disclose similar limitations to claims 1-10 and are rejected on the grounds set forth above.

Allowable Subject Matter
Claims 1-20 would be allowable upon resolution of the non-statutory double patenting rejections.
The following is an examiner’s statement of reasons for allowance:
Wagner et al., US Patent Application Publication no. 2017/0136632 discloses maintaining a first dataset configured to select a first set of pick points for a first set of objects, receiving a user dataset including a user selected pick point associated with a 
Wellman et al., US Patent Application Publication no. 2017/0021499 discloses generating new grasping strategies for grasping new objects based on human input.
Applicant’s Admitted Prior Art discloses using manual offline comparisons of pick point datasets to update robotic picking strategies.
The prior art of record does not teach or suggest a computer implemented method of generating a second dataset based at least in part on a stored first dataset and a user dataset, the second dataset configured to select pick points for a second set of objects, selecting a second set of pick points for the second object using the second dataset and a query image of the second object; and determining whether the second set of pick points correspond to the first set of pick points to within a threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        March 12, 2022